Petition for Writ of Injunction Denied and Memorandum Opinion filed
October 21, 2021.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-21-00448-CV



  IN RE ASTRA OIL TRADING NV AND ASTRA OIL COMPANY, LLC,
                          Relators


                         ORIGINAL PROCEEDING
                          WRIT OF PROHIBITION
                              270th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-43650

                        MEMORANDUM OPINION

      On August 9, 2021, relators Astra Oil Trading NV and Astra Oil Company,
LLC filed a petition for writ of injunction and motion for emergency temporary
relief in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P.
52. In the petition, relators ask this Court to compel the Honorable Dedra Davis,
presiding judge of the 270th District Court of Harris County, to issue a temporary,
emergency injunction that (a) immediately enjoins the real parties in interest from
taking any action to pursue the claims in the arbitration; and (b) grant relators’
petition for writ of injunction, immediately enjoining the real parties in interest
from taking any action to pursue the claims in the arbitration.

      Relators have not established that they are entitled to injunctive relief.
Accordingly, we deny relators’ petition for writ of injunction and motion for
emergency temporary relief.


                                       PER CURIAM



Panel consists of Chief Justice Christopher and Justices Spain and Poissant.




                                          2